DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/29/2021 is acknowledged.

 Specification
The abstract of the disclosure is objected to because the term “The invention relates” (or “also relates”) is stated in lines 1 and 5.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELHAG et al (“Switchable diamine surfactants” NPL document cited by applicant) alone, or in the alternative, in view of ZHANG et al (“CO2-switchable” NPL document cited by applicant). 
With respect to claim 50, a method of extracting hydrocarbons from a subterranean formation, comprising: injecting a surfactant composition into the 
ELHAG discloses a convertible diamine surfactant for carbon dioxide flooding to improve oil recovery, and specifically discloses the following technology Content: (1) Due to the increase in pH due to the dissolution of calcium carbonate under acidic conditions, the design of convertible amine surfactants for high-temperature C02 flooding in carbonate reservoirs to increase oil recovery is challenging. An increase in pH hinders the protonation and water solubility of surfactants, hi this work, the addition of a second amine head group ensures that C.16-18(EO)C3N(EO)2 is soluble in 22% TDS saline under neutral pH conditions. At the same time, the trapped bubble tension measurement method confirmed that the activity of the surfactant at the C-W interface was caused by the significant reduction of the interfacial tension and the high adsorption force. Similarly, the viscous foam generated by surfactants can stabilize the displacement front in the process of CQ2 flooding to increase oil recovery, and reduce the mobility of C02, thereby enhancing the fixation of C02. (2) The main challenge affecting crude oil production and carbon dioxide storage in the process of C02 flooding to enhance oil recover}' lies in the premature breakthrough caused by the physical properties of carbon dioxide. Carbon 

It can be seen that ELHAG discloses that the diamine surfactant C16-'18(EO)C3N(EO)2 can be dissolved in 22% TDS brine under neutral conditions and can form water when it is used for C02 flooding to increase oil recovery. Incorporating carbon dioxide microemulsion (foam) to increase the viscosity of the emulsion to stabilize the displacement front and improve the oil recovery' in the process of CQ2 flooding and enhanced oil recovery'. That is, Reference ELHAG also discloses a method for extracting hydrocarbons from underground formations, and

Those skilled in the art can determine that the diamine surfactant C16-18(EO)C3N(EO)2 is used for C02 flooding to increase oil recovery. The diamine surfactant Cl 6-18 (EO)C3N(EO)2 and C02 mixture (corresponding to the surfactant group in claim 50.

The compound is injected into the underground formation through the injection well, and then the hydrocarbons replaced by the injected surfactant composition are collected by the production well. Compared with the above-mentioned content disclosed in the reference ELHAG of claim 50, the distinguishing features are: (i) The structural formula of the surfactant contained in the surfactant composition of claim 50 is different from that of the reference ELHAG.

Based on the above distinguishing features, the technical problem actually solved by claim 50 is to provide a method for extracting hydrocarbons from underground formations with a viscosity-increasing CQ2 solution to prevent premature breakthrough of C02.

In response to the above-mentioned distinguishing feature (I), ZHANG ("CQ2-switchabie wormlike micelles", Zhang et aL ChemComn, Volume 49, Page 4902 4904, December 2013) discloses a C02 switchable worm micelle, and specifically disclose the following technical content: (1)

In this work, we synthesized a long-chain surfactant, octadecyldipropyltriamine (ODPTA, Table 1 and Figure 5). The polyamine head group responds to carbon dioxide stimulation, and the Cl8 tail hydrocarbon chain is suitable for spontaneous Assemble into worm micelles. The 2.0w% ODPTA dispersion is milky white and has a low viscosity at 20°C (Figure 1A), but it quickly transforms into a transparent viscoelastic "gel" (ODPTA-C2) after 2 minutes of carbon dioxide bubbling. The bubbles were trapped for a long time (Figure IB). About 45 minutes after replacing C02 with N at 75°C. the "gel" recovered its original appearance (Figure 1C). Use HCl to adjust the pH to B6.0 (reaching the equilibrium value "0DPTC-C02") to produce a transparent water-like fluid (Figure ID) (refer to ZHANG, page 4902, column 2, paragraphs 1 -2). 
It can be seen that ZHANG discloses the specific structural formula of octadecyl di laetotriamme (QDPTA) and teaches that after CQ2 is passed into the octadecyl di laetotnamme (ODPTA) solution, the Cl 8 tail hydrocarbon chain is suitable Spontaneous assembly into worm micelles increases the viscosity of the solution and forms a gel. On this basis, ELHAG discloses that the mixture of diamine surfactant C16-18(EO)C3N(EO)2 and C02 with a similar structure can form a carbon dioxide-in-water microemulsion (foam) and increase the viscosity of the emulsion to achieve Stable C02 flooding to improve the displacement front in the process of improving oil recovery, and improve oil recovery'. 

Therefore, for the technical solution in claim 50 where x is 1, R is an alkyl group, R2, R3, R4, R is hydrogen, and A is an alkylene group, on the basis of the reference ELHAG, the reference ZHANG and It is obvious to those skilled in the art that the technical solution claimed in claim 50 is obtained by conventional technical means in the field. 

For claim 50, where x is 1, R1 is an alkyl group, R2, R3, R4, R is hydrogen, A is an alkylene group, and the total number of carbon atoms in the surfactant compound is other than 10 to 21. The technical solution is also disclosed in 

	With respect to claim 51, the total number of carbon atoms would be considered obvious to one of ordinary skill. It has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

With respect to claim 52, ZHANG discloses that A is 3 carbon atoms, which can be routinely selected by those skilled in the art.

		With respect to claim 53, ZHANG discloses that R is a C16-18 alkyl group, and R2, R3, and R4 are hydrogen.

		With respect to claim 54, ZHANG discloses that R is a C16-18 alkyl group, R2, R3, and R4 are hydrogen. On this basis, those skilled in the art can routinely choose Rl, R2, R3, and R4. Other types of parallel technical solutions from hydrogen atoms and linear alkyl groups. 

		With respect to claim 55, on the basis of the surfactants disclosed in ELHAG and ZHANG, those skilled in the art can routinely select that at least one of Rl, R2, R3, and R4 is a similar structure of a methyl group Surfactant, its technical effect can be expected. 

	With respect to claim 56, ZHANG discloses that R is a Cl6-18 alkyl group, R2, R3, and R4 are hydrogen, A is 3 carbon atoms, and discloses that the head group sensitive to C02 can be Diamine, on this basis, those skilled in the art can routinely select diamine Ape surfactants with xOR being methyl, and R being methyl, and the technical effects can be expected. 

With respect to claims 57-58, for the concentration of the surfactant compound of formula (1), combined with the specific viscosity of the crude oil in different blocks, according to the specific viscosity requirements of C02 and surfactant solutions, those skilled in the art can pass limited experiments. The concentration of the surfactant compound is routinely adjusted. ELHAG discloses that C16-18(EO)C3N(EO)2 is soluble in 22% TDS brine under neutral pH conditions. On this basis, the selection of a surfactant composition containing an aqueous solution is a routine choice in the art, and those skilled in the art can routinely choose an aqueous buffer solution. 

	With respect to claims 59-61, ELHAG discloses TDS brine (containing NaCl), that is, discloses that the aqueous solution contains inorganic salts. Regarding the types of inorganic salts, ELHAG discloses sodium chloride. On this basis, the selection of sodium sulfate, sodium nitrate and/or sodium bromide is a conventional choice in the field, and its technical effects can be expected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        3/11/2021